513 F.2d 1232
ESTATE of Sumner GERARD et al., Appellants.v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 890, Docket 74-2005.
United States Court of Appeals,Second Circuit.
Argued March 27, 1975.Decided April 9, 1975.

Robert D. Whoriskey, New York City (Curtis, Mallet-Prevost, Colt & Mosle, John P. Campbell, Alan S. Berlin, New York City, of counsel), for appellants.
Gary R. Allen, Washington, D. C.  (Scott P. Crampton, Asst. Atty. Gen., Gilbert E. Andrews, Wynette J. Hewett, Attys., Tax Div., Dept. of Justice, Washington, D. C.), for appellee.
Before MULLIGAN and TIMBERS, Circuit Judges, and THOMSEN, District judge.*
PER CURIAM:


1
This is an appeal from an order of the Tax Court finding a deficiency in the estate tax of the Estate of Sumner Gerard.  That portion of the deficiency in issue on this appeal (approximately $482,000) is based on the determination that the decedent, Sumner Gerard, gave certain property as a gift in contemplation of death within the meaning of Section 2035 of the Internal Revenue Code of 1954.  We affirm on the opinion of Judge Quealy of the Tax Court reported at 57 T.C. 749 (1972).



*
 Of the United States District Court, District of Maryland, sitting by designation